The holding of the court is that the purchase by the decedent in his lifetime of the stocks and securities referred to in the opinion, was subject to the broker's rights under the contract of purchase, and that the widow takes dower in the stocks and securities subject to the broker's rights therein as the stocks, etc., were acquired by the husband subject to such rights.
A widow's rights in the proceeds of insurance policies on the life of her deceased husband are regulated by specific statutes, Sec. 7065 (4497) C.G.L.; Milam v. Davis, 97 Fla. 916,123 So. 668.
The statute refers to the widow's statutory dower in personalty as being a "claim" or a "share," and the tax statute is held to refer to dower as well as to other shares in an estate in imposing estate taxes. See Sec. 5494 (3630) C.G.L.; Sec. 1342 (19) 1936 Supp. to C.G.L. 1927; Murphy v. Murphy, decided at this term.
Petition to recall mandate and for leave to file petition for rehearing denied.
WHITFIELD, C.J., and TERRELL, BROWN, BUFORD, and DAVIS, J.J., concur. *Page 736